 276DECISIONS OFNATIONALLABOR RELATIONS BOARDPontotocWire Products Company and United Rub-ber, Cork,Linoleum andPlasticWorkers of Ameri-ca,Afl' L-CIIO.Cases26-CA-5289and26-CA-5319September 15, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn March 25, 1975, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm all rulings,' findings,' andconclusions of the Administrative Law Judge withthe exeption of those below discussed, and to adopthis recommended Order as hereafter modified.1.The Administrative Law Judge found that theCompany through the statements on September 27,1974, of Tommy Morris, the third-shift supervisor,unlawfully threatened employees with the loss of tak-ing break privileges in his office because they hadgiven testimony to a Board agent. We find, however,that the circumstances of import to an evaluation ofMorris' statement do not support finding it to be inviolation of the Act. The undisputed evidence clearlyshows that the Union's organizational campaign wasfullof "dirty tricks." At the hearing, some of theunion supporter employees admitted that two of thethree present in Morris' office on September 27 hadengaged in a concerted effort to entrap Morris intomaking unlawful statements. These same union sup-'The Respondent excepted to the Administrative Law Judge's refusal toadmit into evidence a copy of a letter which Respondent mailed to its em-ployees for the purpose of disavowing and retracting certain threats whichRespondent allegedly made. We agree with the Administrative Law Judge'sconclusion that the letter was not a complete disavowal and was an insuffi-cient legal retraction of certain conduct which we have found violated Sec.8(a)(1) of the Act. Nevertheless, we think the better practice in this situationwould have been to admit the letter into evidence. In any event, we haveconsidered the letter and rejected Respondent's contention concerning it.Thus, no prejudice has been sustained by Respondent because of the rulingby the Administrative Law Judge.2The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.porters also admitted that they had submitted to theBoard perjured affidavits which falsely accused Mor-risofmaking illegal statements. Thus, in the af-ternoon of September 27, at a time he normallywould have been sleeping, Morris spent several hoursresponding to the inquiries of a Board investigatorregarding statements which the affidavits falsely al-leged that he had made. Therefore, Morris testifiedthat when he began work that evening he was both"tired and mad." He was "mad" because, as he putit, the employees had been "lying" about him and hedid not like it. In his anger, he told the employeeswho gathered in his office that evening that in thefuture they should take their breaks in the appointedbreak area and not in his office, and that if theyneeded to come into his office to see him they shouldcome in one at a time. However, according to thecredited testimony, despiteMorris' statement, theemployees have continued to gather and take theirbreaks in Morris' office.In the above factual context, we are unwilling toconclude that Morris' statements to the employeesrepresented anything more than an understandabledisplay of anger provoked by his belief-well found-ed as the events of the hearing proved-that one ormore of those who used his office for their breakshad lied about him to the Board. We therefore findno 8(a)(1) violation.2.We deem it unnecessary to pass upon the validi-ty of that part of the Administrative Law Judge'sDecision as predicates 8(a)(1) findings on the factsthat Supervisor Horton asked employee Davis whathe thought about the Union, and Supervisor Fergu-son asked employee Putte how he thought the Unionwas going. In light of other facts establishing 8(a)(1)violations, including unlawful interrogation of otheremployees concerning union activities, our dispos-tion of exceptions taken by Respondent to the find-ingswould neither add to, nor detract from, theterms of our remedial order herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Pon-totocWire Products Company, Pontotoc, Mississip-pi, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1.Delete from paragraph 1(a) the phrase "andthreatening employees with the loss of break periodsin the office because they give testimony to an agent220 NLRB No. 41 PONTOTOC WIRE PRODUCTS COMPANYof the National LaborRelationsBoard."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their union activities andwhat they think about the Union.WE WILL NOT threaten our employees thatshould they select the Union as their bargainingrepresentative, the Company would be harderon them and would restrict their breaks.WE WILL NOT threaten our employees thatshould they vote the Union in it would not get acontract and the employees would not get anymore from the Company than they already have.WE WILL NOT threaten our employees theycannot get a job anywhere in Pontotoc, Missis-sippi, because they sign union handbills.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organiza-tion, to form, join, or assist the United Rubber,Cork, Linoleum and Plastic Workers of Ameri-ca,AFL-CIO, or any other labor organization,to bargain collectively through representativesof their own choosing or to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.PONTOTOC WIRE PRODUCTS COMPANYDECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON,AdministrativeLaw Judge: Thiscase was heard at Pontotoc,Mississippi,on January 13through16, 1975,pursuant to a charge filed on September9, 1974,1 by the United Rubber, Cork,Linoleum and Plas-ticWorkersof America,AFL-CIO (herein referred to astheUnion),inCase 26-CA-5289 anda first amendedcharge 2 filed onOctober24 bytheUnion in Case 26-CA-5319 anda consolidated complaint issued on Novem-ber 7.The consolidated complaint alleged3thatPontotoc WireiAll dates referred to are in 1974 unless otherwise stated.2The original charge in Case26-CA-5319 was filed on September 303Certain other allegations were either withdrawn or dismissed at thehearing.Further,the testimonies of Rodney Russelland LarryMooneyhan,277Products Company (herein referred to as the Respondent)violated Section 8(a)(1) and (3) of the National Labor Re-lations Act, as amended (herein referred to as the Act), byunlawfully interrogating employees concerning their unionmemberships, activities, and desires and about what theywanted from the Respondent; threatened those employeesfor the Union they did not know what they were gettinginto and the Respondent would be harder on them andrestrict their breaktime benefits if the Union came into theplant; threatened employees the Union would not get acontract and they would not get any more than they al-ready had, that those employees who had signed the unionhandbill were being blackballed at other Pontotoc plants,and the Union would be out if a contract was not negotiat-ed within 12 months; threatened employees with the loss ofbreak privileges in the office because employees had giventestimony to the Board; announced more stringent en-forcement of plant rules because of employees' union ac-tivities; ° informed an employee his wife was was not al-lowed to come into the plant because of his unionactivities; threatened an employee that wearingunion in-signiameantthe employee was mad at a supervisor; andby issuing a reprimand to employee Joseph Payne and anoral warning to employee Roger Davis and refusing to res-cind them because of their union or concerted activities.Respondent in its answer filed on November 29 deniedhaving violated the Act.The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally on the record, and to submitbriefs.Upon the entire record 5 in this case and from my obser-vation of the witnesses and after due consideration of thebriefs filed by the General Counsel and the Respondent,' Ihereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTRespondent,a corporation,has an office and place ofbusiness located at'Pontotoc, Mississippi,where it is en-gaged in the business of manufacturing magnetic wire andrelated products. During the 12-month period precedingNovember7, 1974,Respondent in the operation of its Pon-totoc plant purchased and received products valued in ex-cess of $50,000 directly from points located outside theState of Mississippi and sold and shipped products valuedin excess of $50,000 from its Pontotoc plant directly topoints located outside the State of Mississippi.Respondent admitted,and I find,that it is an employerwho were discredited as witnesses, have not been considered for those rea-sons given at the hearing°This announcement as set forth in the General Counsel's more definitestatement allegedly occurred when Respondent's supervisor,Tommy Mor-ris, told Respondent's employees"he was going to have to start enforcing alist of plant rules which he read to or discussed with the employees "5The General Counsel's opposed motion to correct the record is herebygranted except for those corrections urged on p 19, 17, and on p 444, 121, where the words "multiplex"and "plan" have already been corrected bythe court reporter.Respondent's proposed corrections are granted6The Charging Party did not submit a brief 278DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent admitted, and I find, that the United Rub-ber,Cork, Linoleum and Plastic Workers of America,AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operates a plant located at Pontotoc, Missis-sippi, where it is engaged in the business of manufacturingmagneticwire and related products. Included among itssupervisory personnel are Plant Manager Donald Stephan,Shift Supervisor Tommy Morris, Quality Control Supervi-sor Van Horton, and Plant Superintendent Billy Ferguson?The Unionbegan an organizing campaign amongRespondent's employees. On July 15 it filed a representa-tion petition seeking to represent the Respondent's produc-tion and maintenance employees. An election was held onAugust 16 which the Union won. However, pursuant to astipulation,the election was set aside and a second electionwas held on December 6 in which a majority of the ballotswere cast against the Union and the results of that electionwere certified on December 16.These proceedings arose out of that organizational cam-paign.B. InterferenceWith andRestraintand Coercion ofRespondent's EmployeesThe General Counsel presented a number ofwitnesseswho testified to certain conduct engaged in byRespondent's supervisory personnel which, except for cer-tain incidents, they denied.Roger Davis, an alleged discriminatee, testified aboutJuly 26, Quality Control Supervisor Horton accompaniedhim in his automobile to look at a tractor. During the re-turn trip Davis stated Horton asked him what he thoughtabout the Union, whereupon he replied he didn't know.Horton then commenteditwas gettingpretty serious. Af-terwards they both laughed.QualityControl Supervisor Horton admitted havingasked Davis what he thought about the union deal theyhad going at the plant whereupon Davis told him he didn'tknow and sort of shrugged it off.Based upon both their testimonies I find Quality ControlSupervisor Horton interrogated Davis concerning what hethought about the Union.Douglas Putte testified in August while at a service sta-tion he had a conversation with the Plant SuperintendentFerguson who was also there. During the conversationPutte stated Ferguson asked him how he thought theUnion was going to go whereupon he told Ferguson herRespondent admitted, and I find, that these four individuals were super-visorswithin the meaningof the Act.didn't know and it could go either way but he didn't thinkthey had anything to worry about.Plant Superintendent Ferguson acknowledged havingasked Putte about how the Union was going down there.According to Ferguson when Putte replied he didn't knowbut hoped it didn't come in, he informed Putte it was leftup to the employees.Based upon both their testimonies I find Plant Superin-tendent Ferguson interrogated Putte concerning what hethought about the Union.David Hattox stated on July 30 after returning to workfollowing an accident he asked Plant Superintendent Fer-guson about some union buttons which he had observedthe employees wearing. Hattox did not recall Ferguson'sanswer but stated Ferguson then made the statement hedust hoped they knew what they were doing and asked himifhe knew what they wanted. After replying he guessedmore money, Hattox returned to work. Under cross-exami-nation Hattox said Ferguson also told him the employeeshad their rights and they could do what they wanted. Hat-tox, who had previously engaged in union activities at theplant and started wearing a union button that same eve-ning,acknowledged he suspected what the union buttonswere when he asked Ferguson.Plant Superintendent Ferguson not only denied the re-marks attributed to him by Hattox but denied ever havinga conversation with him concerning the Union. Accordingto Ferguson, Hattox had not only been off work for medi-cal reasons but had been suspended for being late for workand on the same day he had returned to work hewas againlate and was sent home before being recalled later thatday.8I credit the testimony of Plant Superintendent Fergusonrather than Hattox who, I find, was a less credible witness.On August 21 Polly Britt visited her husband employeeJerry Britt in the production area of the plant. While thereshe was introduced by him to Plant Manager Stephan. Ac-cording to Jerry Britt, who wore a union button from Julyto September, shortly after she had left Plant Superinten-dent Ferguson accompanied by Britt's supervisor Shift Su-pervisor Shirley Grisham 9 asked him if his wife had beenthere. Upon replying she had Ferguson told him there wereno hard feelings but for him to ask her not to come into theplant anymore because their insurance did not cover her ifshe got hurt.Britt stated on three or four occasions previously his wifehad visited him in the plant without any foreman ever tell-ing him she could not come into the plant. Among othernonemployees Britt stated he had observed in the plantwere Charles Waldron's mother, H. D. Grisham'swife,and Tommy Morris' children.Under cross-examination Britt stated Ferguson told himif his wife came in again she should wait in the lobby untilsomeone could get him so he could talk to her. Britt furtheracknowledged he had previously heard there was a rulethat only employees were supposed to be in the plant andwith respect to those occasions when he had seen other8Respondent's records show Ferguson had beenoff work bothfor medi-cal and disciplinary reasons9 The evidencedid not establish whether Shirley Grisham was a supervi-sor within the meaningof the Act. PONTOTOC WIRE PRODUCTS COMPANYnonemployees in the plant he did not know whether anysupervisors had observed them. Britt further acknowledgedhe had recently observed Shift Supervisor Grisham ask BillCarlisle, an employee on military leave, to leave the plant.1°Polly Britt,a former employee,testified she had visitedher husband on two or three occasions previously and noone had ever told her she could not come into the plant.According to her on two occasions she had spoken to ShiftSupervisorGrisham as well as two of her aunts whoworked there, one of whom was Shift Supervisor Grisham'swife.Polly Britt stated on one occasion which had oc-curred 6 or 8 months before her August 21 visit Shift Su-pervisor Grisham had also spoken to her while she was inthe plant.Plant Superintendent Ferguson testified after PlantManager Stephan had informed him Jerry Britt's wife hadbeen in the plant 11 he informed Britt in the presence ofShift Supervisor Grisham that he would appreciate if Brittwould tell his wife to wait out in the lobby the next timeand some ofthem wouldget him sohe could talk to herbecause for insurance purposes they weren'tallowed tohave anyone there."Plant Superintendent Ferguson, Shift Supervisor Gris-ham, and Shift Supervisor Morris, in addition to employeesH. D. Grisham and Charles Waldron, all testifiedRespondent's rules prohibited nonemployees from being inthe productionareas.According to Plant SuperintendentFerguson those persons can see employeesin the lobby.Both Shift Supervisor Grisham and Plant SuperintendentFerguson testified this rule was enforced.H. D. Grisham, whose testimony was corroborated byhis brother, Shift Supervisor Shirley Grisham, stated thatabout January when his wife came into the plant to see himShift Supervisor Grisham sent her back to the lounge andinformed him his wife was not supposed to be in the plant.According to H. D. Grisham, on another occasion in No-vember when his wife came into the plant he took her outhimself. However, there was no evidence any of the super-visors had seen her on that occasion.Charles Waldron testified when his mother came into theplant in September he took her to the lobby himself anddid not know whether any supervisors had seen her.Shift Supervisor Grisham stated although during the last3 years he has seen Polly Britt who is his wife's niece in theproduction area of the plant about three times,the last ofwhich occurred about 2 years ago, he has asked her oneach occasion to leave the plant or go into the lobby.Shift Supervisor Tommy Morris acknowledged on oneoccasionhe had had his children in the plant to show themwhere he worked. However, on that occasion they werecleaning up and the machines were off.Contrary to the General Counsel's contention that JerryBritt was informed his wife was not to come into the plantbecause of his union activities, I find she was only prohib-10 Shift SupervisorGrishamstated hehad asked Carlisle to wait in thelobby.11PlantManager Stephan stated after seeing Mrs Britt in the plant heinformed Plant Superintendent Ferguson to talk toher husband about herbeing there.12 ShiftSupervisorGrishamcorroboratedPlantSuperintendentFerguson's statement about the insurance requirements279ited from coming into the production area of the plantbecause of the rule which the evidence established was en-forced with respect to other nonemployees like Polly Brittwhich kept them from the production areas of the plant,and not because of any union activities on his behalf.Joseph Payne, an alleged discriminatee, testified aboutthe first week in June 13 he talked to Plant Manager Ste-phan about a cut in pay which he had taken as a result ofchanging his job from a multiplex operator to aninspector's job.14During this conversation Payne statedStephan asked him how he stood on the union issue. Uponreplying he was for better job security, seniority rights, andworking conditions, Stephen told him if he was not tellinghim the truth he would find it out later anyway.Plant Manager Stephan denied he had ever had any con-versations with Payne about the union and denied havingmade such statements to him.I credit the testimony of Plant Manager Stephan who, Ifind,was a more credible witness than Payne. Apart frommy observations of the witnesses, Payne throughouthis tes-timony contradicted himself on numerous occasions whichexhibited more than mere confusion about such matters.EstelleWaldo testified about the week of July 15 follow-ing her return to work after a 2-day suspension she had aconversation with Plant Manager Stephan who had partici-pated in her suspension. According to Waldo, who waswearing a union button at the time, Stephan told her heknew she was mad at him but didn't think she was thatmad. She responded by telling him to look around and hemight see some more surprises.Waldo did not recall whether she had worn a union but-ton previously and did not know whether Stephan hadlooked at her union button on that occasion.Under cross-examination Waldo stated this was her firstconversation with Stephan after her return to work andthat he made it a practice of talking to those employeesreturning from their suspensions. She acknowledged Ste-phan did not say anything about the union button.Plant Manager Stephan stated when Waldo returned towork after her suspension he had a conversation with herto find out whether she was angry with him for havingbeen laid off. Although Stephan could not recall what wassaid on that occasion he denied he had ever discussed theUnion with her. Stephan stated he did not know whetherWaldo had a union button on although he was aware shewore one except he did not know when she startedwearingit.Waldo's own version of the conversation failed to estab-lish that Plant Manager Stephan's comments denied byhim had reference to her union button rather than abouther feelings concerning her suspension. Accordingly, I donot find Stephan threatened Waldo for wearing a unionbutton as alleged.Roy Gray testified about 3 weeks before the first electionwhich was held on September 13, Plant Manager Stephanmade the comment to him during a conversation that itlooked like he was on the wrong side and glanced at theunion button which he was wearing. Gray's response was,13Under cross-examination Payne acknowledged the conversation mayhave occurred in May.14The change in pay was not alleged to have been discriminatory. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDyes, he guessed so. Gray could not recall what else wasdiscussed but stated near the end of the conversation Ste-phan told him he was just joking. According to Gray hehad been wearing a union button for I to 2 weeks prior totheir conversation and on that occasion he understood Ste-phan to be kidding.Plant Manager Stephan stated prior to the first electionhe mentioned to Roy Gray it looked like he was on thewrong side or words to that effect.However,Stephan stat-ed as soon as he said it,he knew it wasn't the best thing tosay so he indicatedtoGray hewas just joking.Stephanalso stated, which was undenied by Gray, that he told Grayhe was an individual, had individual rights, and, whateverway he felt about any of theissues, he had a perfect right tofeel that way. Although Stephan acknowledged Gray worea union button he did not know when he started wearing it.Under these circumstances, I do not find Stephan's re-marks to Gray constituted an unlawful interrogation as al-leged.Ruth Garrett stated about late July while she and anoth-er employee Rodney Russell and Shift Supervisor Morriswere talking, Morris asked Russell if he knew what URWstood for. After Russell laughed and replied he didn't sheasked Morris what it stood for whereupon he replied "yourun wire."Garrett stated after Russell left Morris asked herif she knew what she was getting into.Uponreplying shethought she did, Morris asked her why she was getting intoit.After Garrett mentioned she didn't know how to com-pute her checks,Morris informed her if the Union got inthey wouldn't be able to help because they had a big bookin the office which would take a long time for anybody tounderstand and he doubted if anyone in the office could sitdown and teach them how to do that.Shift Supervisor Morris testified although he had talkedtoGarrett on a number of occasions about her checks, hedenied ever asking Garrett if she knew what she was get-ting into or why and denied ever discussing the Union withher.IcreditGarrett rather than Shift SupervisorMorriswhom I discredit and find that Morris interrogated Garrettconcerning her union activities.Besides my observations ofthewitnesses and the evasivenessofMorris' testimonysuch conduct is consistent with other unlawful conductherein found engaged in by Morris.Edward Powell testified about August 28 after gettingdizzy while working, he and Shift Supervisor Morris wentout on the docks. Powell stated while there Morris begantalking about the Union and wanted his support for the"vote no" committee. Morris told him if the Union came initwould be hard on the employees and they wouldn't beable to have breaks like they used to but would have to beat their machines the full 8-hour shift, and they wouldn'tbe allowed to enter his office to smoke like they used to.Powell stated he informed Morris he was in support of the"vote no"committee.Morris also told him the people whovotedfor the Union didn't know what they weregettinginto.ShiftSupervisorMorris denied ever discussing theUnion with Powell or making the statements attributed tohim by Powell. According to Morris the only conversationhe had with Powell on the dock occurred sometime in Sep-tember when he took Powell out on the dock toget someair after Powell had complained he was choking. Later thatsame evening he found Powell asleep in the break area withhis machines broken and sent him home.Powell was subse-quently written up for this and other instances and trans-ferred to the second shift.15I credit the testimony of Powell rather than Shift Super-visorMorris who I previously discredited and find thatMorris threatened Powell that if the Union came in theplant, the Respondent would be harder on its employeesand would restrict their breaks.Mamon Morris stated about the week of September 15he went into Shift Supervisor Morris' office where Morrisand employees Ricky Clowers and Larry Mooneyhan werediscussing scrap.After Shift Supervisor Morris mentioned that during thepast month the Company had lost $25,000 in scrap he toldthem if it continued they would all be without a job. Healso told them Phelps Dodge, which was their main sourceof copper supply, was on strike and they had to switch toSouth Wire mentioning that's what the Union was good forsuch as causing shutdowns, layoffs, and just causing trou-ble.Morris stated Shift Supervisor Morris also told themhe did not believe they would ever get a contract or anymore than they had out of the Company with the unionthey had voted in. Morris stated during the conversationalthough he could not recall how it came up Shift Supervi-sor Morris told them it was a mighty stupid thing for themto sign the handbill 16 and they should have enough senseto know every plant in Pontotoc would have a copy of itand they couldn't get a job anywhere in Pontotoc.Under cross-examinationMorris acknowledged therewas a lot of scrap at the time of the conversation and Mor-ris' remark about they would all be looking for a job didnot refer to the Union. Morris also stated when Shift Su-pervisor Morris made the statement he didn't believe theywould ever get a contract or any more than they alreadyhad, the reason he gave was because the Jena plant hadvoted in a union 8 or 9 months earlier and although theyhad been in negotiations they had held out and not given acontract or anything.Ricky Clowers testified concerning a conversation be-tween Shift SupervisorMorris, LarryMooneyhan, andhimself which occurred about September 25. 17 Accordingto Clowers, Shift Supervisor Morris told him they were stu-pid for signing the handbill since probably every plant inPontotoc could have one and see their names on it. Morristold them it was possible they couldn't get a job becausethey had signed the handbill and were pushing the Unionand everybody knew it. During the conversation, afterMorris had mentioned that last month the Company hadlost $25,000 in scrap, Clowers asked him if the plant wouldclose if the Union came in. Morris' response was the plantdid not have to have a union to close because if the scrap15Respondent's recordsreflect this sleeping incidentoccurredon Septem-ber 2416the Union distributed a handbill which containedthe signatures ofapproximately 39 employees.7 Therecord does not establish this was the same conversation aboutwhich Mamon Morris testified PONTOTOCWIREPRODUCTS COMPANY281business did not get better it could close any time it wantedto and it didn't have to be because of the Union. Morristold them Jim Royce had been let downby the way thevote went on the day shift and the people had let him downand stated he didn't think Royce would give the people onthe day shift toilet paper without a strike. Clowers statedMorris further told them it would be hard to get a contractsigned becausethey had a contract in Jena, Louisiana, andall they had asked for was 3 weeks' vacation after 5 yearsand did notget it.According to Clowers when Morris wasasked whether they would get a cost-of-living clause, Mor-ris told them they wouldn't. Morris also told them if theydidn't get a contract within 12 months it was possible theUnion was automatically out.Under cross-examination Clowers stated Morris' state-ment about the handbill occurred after Mooneyhan hadaskedMorris why the people who had signed a unionhandbill were mad at the Union for passing it out whenthey knew it was going to be passed out. Clowers furtherstatedMorris also told them it would be illegal for othercompanies not to hire a person just because they hadsigned the union handbill. Clowers acknowledged Morrishad also made the statement they couldn't tell what wouldbe in the contract.Shift Supervisor Morris testified he had several differentconversations with employees concerning contracts andnegotiations in the event the Union came in the plant. Ac-cording to him during these conversations he told the em-ployees that if the Union was certified the Company wouldhaveto negotiatea contract and nobody knew what theywould get. Morris told them the Company felt they werepaying fair wages and benefits. Morris stated the onlything he ever said about the Union being out was that ifthey did not reach a contract within 12 months he under-stood the employees would have an opportunity to vote itout.Morris did not think he had made any statementabout Jim Royce being so mad at the first shift he wouldnot give them toilet paper and did not recall mentioning acost-of-living clause or discussing whether the Companywould give 3 weeks' vacation after 5 years at Jena. Morrisdid recall tellingsomeonehe understood the Union hadbeen voted in at Jena in November 1973 and in September1974 had never reached a contract. Morris specifically de-nied telling any employees the Union would not get a con-tract from the Company nor get any more than they al-ready had.Shift Supervisor Morris recalled on one occasion whenhe was talking to employees about a scrap problem atwhich Maroon Morris may have been present he told themthey had lost $25,000 last month on scrap and could notcontinue to lose like that or they were all going to be out ofa job. Morris stated on several occasions he had talked toMaroon Morris about South Wire and Phelps Dodge andhad mentioned they had been running Phelps Dodge rodsfor the last year which ran good but the last couple ofmonths Phelps Dodge had been on strike and they hadbeen running South Wire which was not as good. MorrisDodge was still on strike and they didn't know when theywould get any more Phelps Dodge rods because the lastword he had heard they had never reached a contract.Upon considering the above evidence I discredit Glow-ers' testimony in its entirety. Apart from my observationsof the witnesses Clowers not only testifiedin an evasivemanner and professed an inability to recall mattersreason-ably within his own knowledge but admitted being un-truthful about his sworn statements given to the Boardagent concerningthose same matters about which he testi-fied.His explanation for having made suchuntrue state-ments wasto obtain another election in the event the unionlost the first election.tsWith respect to the testimonies of Maroon Morris andShift Supervisor Morris I credit the testimony of MaroonMorris whom I find to be a more credible witness thanShift Supervisor Morris, whom I have previously discredit-ed. Having credited Maroon Morris' testimony I find ShiftSupervisorMorris threatened employees Maroon Morrisand those other employees present that if the Union wasvoted in it would not get a contract and the employeeswould not get any more from the Company than they al-ready had. Shift Supervisor Morris further threatened themthat they couldn't get a job anywhere in Pontotoc becausethey had signed the union handbill.On September 26 Board Attorney Jack McCarthy inter-viewed Shift Supervisor Morris at the plant in connectionwith the investigation of the unfair labor practice charges.MaroonMorris testified on September 27 during a con-versation in Shift Supervisor Morris' office with employeesLarry Mooneyhan and Ricky Clowers present, Shift Super-visorMorris informed them he had spent about 2 hoursgoing over things with the man from the Labor Board andfrom then on he did not want but one employee at a timein his office. 19 Shift Supervisor Morris told them he felt thethings they had talked about there had been said amongfriends and he did not think his friends should do him thatway and go to the Labor Board and file chargesagainstthings he had said. He gave as an example the remarks hehad made about Phelps Dodge saying he did not mean thatthe Union would close the plant down. Morris denied ShiftSupervisor Morris had mentioned anyone had been tellinglies on him.Shift Supervisor Morris testified that night after havingmet for about 2 hours with Board Attorney McCarthy sev-eral employees, Ricky Clowers, Larry Mooneyhan, Rod-ney Russell, and Maroon Morris, were in his office. Morrisstated he told them they were going to have to quit takingtheir breaks in there and to start taking their cigarettebreaks in the break area. When one of the employees askedhim why he first said it was because they had too manybreaks in there.When Russell then asked if it could bebecause ofhismeetingwith the NLRB man he acknowl-edged saying that it possibly could be. Morris stated aftermentioningthat the questions the man had asked him usu-ally referred to statements which had occurred in his officehe told them apparently someone was lying on him and he19Having completely discredited Clowers' testimony those other mattersabout which he also testified will not be considered19According to Morris although since that conversation there has notbeen much change insofar as taking breaks in Shift Supervisor Morris' of-fice is concerned and he has observed more than one employee at a time inthere, if he himself saw someone else in the office he would go on by. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not know who or want to know who and didn't care forthem telling anyone what he said but when they startedlying he didn't like it. Morris then told them they weregoing to take their breaks in the break area and if theyneeded to come in there and see him to come one at a time.Morris who stated he was a little hot at the time admittedhe discontinued cigarette breaks in his office for a coupleof nights although now the employees still come in thereand smoke.Based upon the testimony of Maroon Morris which Icredit and Shift Supervisor Morris' admissions, I find thatMorris threatened Maroon Morris and those other employ-ees present with the loss of break privileges in his officebecause employees had given testimony to an agent of theNational Labor Relations Board 20Fred McWhorter testified about October 3 Shift Super-visorMorris showed him a list of work rules stating he wasgoing to have to start enforcing some of them a little strict-er although most of them did not pertain to him and hehad never had any trouble following plantrules.Morrismade no mention of the union. Several of the rules whichwere underlined pertained to taking breaks or eating in thelobby rather than remaining there only long enough to getsomething to eat and returning to their work areas; limitingthe number of employees to two or three in the smokingarea at a time; and prohibiting the AG operators and mul-tiplex operators from taking breaks in the foreman's officeor in front of his office which was reserved for the processcontrol employees and inspectors.21Under cross-examinationMcWhorter acknowledgedthese plant rules were common rules and had been in exis-tence since at least last June without any change except hehad never seen them in writing before.Shift SupervisorMorris acknowledged having shownemployeessomewrittenrules.Those pertaining to the AGoperators were also underlined. Morris stated the purposein showing them the rules was to get the scrap down and hemay have told them they were going to have to tightendown to get the scrap down or they would all get in troubleover it.Plant Manager Stephan corroborated Morris' testimonythat the rules were related to the scrap problem and thisaction was taken in October when the scrap had reachedan all-time high.22 Both Morris and Stephan denied thisaction had anything to do with union activities.Inasmuch as the announcement of the more stringentenforcement of plant rules related to rules already in exis-tence and occurred at a time when the undisputed evidence20 Theconsolidated complaint did not allege such break periods wereactually terminated.Accordingly,no finding will be made.GeneralCounsel'smotion,first raised in itsbrief, to amend the consolidated com-plaint to allege that the discontinuanceof the employeebreaks in the officeviolated Sec.8(a)(1) and(4) of the Act is herebydenied.Apart from themotion being untimely the charges herein did not allege a violation of Sec.8(aX4).Moreover,the evidence established the break privilegeswere onlytemporarily discontinued and have since been resumed.2AccordingtoMcWhorter, since October 3 he has taken breaks in theforeman's office and has observed multiplex operatorsand AGoperatorstaking breaks there and has observed employees eating and drinking in thelobby and more thantwo orthree people in the smoking area.22 TheGeneral Counsel's witness Marron Moms,as discussed,supra,alsoadmitted scrap was high in Septemberestablished a scrap problem existed I am not persuaded theevidence is sufficient to prove such action was taken be-causeof the employees' union activities, as the consolidat-ed complaint alleged, rather than to eliminate the scrapproblem, as both Plant Manager Stephan and Shift Super-visorMorris so testified.C. The Alleged Discrimination Against Roger Davis andJoseph PayneThe General Counsel contended Roger Davis was issuedan oral warning and Joseph Payne a reprimand for dis-criminatory reasons.Roger Davis, employed by the Respondent for approxi-mately 6 years, worked as a rod mill operator on the firstshift under the supervision of Plant Superintendent Fergu-son. His union activities consisted of wearing a union but-ton and handbilling at the plant entrances prior to the firstelection.Ferguson testified about August 5 or 6 after his shift hadended and the bell rang but before he had punched outupon going to his locker he remembered he had left hispliers in his work area. When he went back in the plant,Plant Superintendent Ferguson stopped him and askedhim where he was going. Davis, who was wearing a unionbutton told Ferguson he was going back to get his plierswhereupon he went to his work area, got his pliers and, ashe came back, Ferguson told him from then on when the 3o'clock buzzer rang he wanted to see him out of there.Davis then went to his locker, put his pliers up, punchedout, and left.Davis stated on a prior occasion around the first of theyear or in 1973 he had gone back in the plant to borrowsomething from Harold Watts. Unable to find it, upon ask-ing Plant Superintendent Ferguson, Ferguson told him hewould still have to see Harold Watts. However, Daviscould not remember whether on that occasion Fergusonhad said anything about getting out when the buzzer rang.Under cross-examination Davis acknowledged there wasa plant rule employees were not supposed to be botheringother employees while they were working and, unlike theprior occasion when he went back into the plant, he ac-knowledged he had not told Plant Superintendent Fergu-son or any of the supervisors on August 5 or 6 he was goingback into the plant or the reason. Davis admitted Fergusondid not tell him he was getting a warning and had noknowledge whether a warning had been put in his file.Plant Superintendent Ferguson's version was after seeingDavis comingback out of the lobby and then at his workstation,which is the same for the second shift, he askedDavis what he was doing. When Davis told him he had lefthis glassesor pliers and had gone back after them, Fergu-son stated he told Davis it was okay but he would appreci-ate it if he wouldn't hinder the operators whereupon Davis'response was he wasn't hindering the operators. Fergusondenied giving Davis any kind of a warning or reprimandon that occasion, or that his discussion with Davis wasbecause of his union activities. According to Ferguson anytime he had observed employees in the plant after they hadclocked out he either asked them to leave or what theywere doing. Ferguson stated on August 9 he wrote up em- PONTOTOCWIREPRODUCTS COMPANYployee Carol Morris, who was the wife of Shift SupervisorTommy Morris,for remaining in the plant talking at thework station of another employee after she had previouslybeen warnedby him.23Shift Supervisor Ferguson testified it was a ruleemploy-ees were supposed to leave the production area wheneverthey punched out and the rule which was enforced hadbeen in existence as long as theplant had been there.Joseph Payne, except for a few months, was employedby the Respondent from late 1969 to December 1974. Thelast position he held was as a multiplex inspector on thesecond shift under the supervision of Quality Control Su-pervisor Horton.His activities on behalf of the Union,24 which beganabout May, consisted of contacting the union's representa-tives,soliciting employees to sign union authorizationcards, wearing a union button,and on several occasionsdistributing union handbills at the plant entrances in addi-tion to serving as a union observer in the Board electionheld on September 13.Payne testified on one occasion 25 when his shift endedat 11 p.m. and after the buzzer had sounded, he stoppedand talked to another employee, Larry Mooneyhan whowas coming to work. This conversation .initiated by Payneconcerned a debt owed by Mooneyhan and lasted about 4minutes 26 During the conversation which occurred in frontof the foreman's office,Payne observed Shift SupervisorMorris,who was in the foreman'sofficeand wasMooneyhan's supervisor,looking at him.Payne stated the following afternoon Quality ControlSupervisor Horton asked him whether he had stayed overthe previous night talking to Mooneyhan and asked whatthey had been talking about. According to Payne when hetold Horton,Horton replied it was all right but said PlantManager Stephan wanted to see him in theoffice.Afterthey went into Plant Manager Stephan's office Payne stat-ed he observed a written reprimand on the desk whereuponStephan told him Horton had informed him that he hadbeen hanging around the plant talkingtoMooneyhan whowas supposed to be working.Uponexplaining his conver-sation with Mooneyhan,Stephan's response was he wasn'tsupposed to be staying on the company premises after dutyhours.Payne stated he felt this was the first time the rulehad been enforced and mentioned another employee onthe second shift,JudyStenson,had stayed from 10 to 20minutes talking to her husband,Glenn Stenson, an em-ployee on the third shift.Stephan's response was he wasn'taware of what had happened and had only taken over thejob recently. Payne then mentioned he wasn't breaking anycompany policy because the black handbook in theforeman's office stated employees were suppose to leavethe company'spremisesafterduty hours when theyclocked out and he had not clocked out. Payne testified23Respondent's record shows Carol Morris was writtenup on August 9for staying over on the first shift after work.24 Payne had previously engaged in union activities on behalf of theTeamsters Union during 1973 and had served as a union observer in anelection.25 Payne was uncertain whether this incident occurred about June10, July30,or August 14.6 Payne's timecard showed he punched out at 11:08 p.m. on June 10.283although Stephan told him he was going to have to givehim a writeup, after telling Stephan he thought under thecompany's ruleshe was suppose to get an oralwarningfirst, Stephan changed it to a verbal or oral warningtellinghim the next time he did anything he would have to step onhim a little harder.Under cross-examination Payne acknowledged his con-versation with Mooneyhan had been broken up by ShiftSupervisorMorris, who told Mooneyhan it was time forhim to get to his machine. Contrary to Payne's testimonyon direct examination he admitted it was Quality ControlSupervisor Horton who had first given him the writtenwarning but after calling Horton at his home thateveningand complaining, they met with Plant Manager Stephanthe following day whereupon Stephan changed it from awritten warning to an oral or verbal warning.Quality Control Supervisor Horton testified following areport from a third shift supervisor 27 he gave Payne a writ-ten reprimand for staying over on the next shift talking toemployees and hindering them from their jobs. However,that evening when Payne contacted him at home complain-ing he had been too hard on him andsuggestinghe changeit,he informed Payne he would present the matter the nextday to the plant manager. According to Horton the follow-ing day upon meeting with Plant Manager Stephan andinforming him what Payne had said, Stephan agreed it wastoo rough and changed it in Payne's presence to an oralreprimand .21PlantManager Stephan's version was after Payne hadadmitted he had stayed over after the shift ended to talk toMooneyhan and that the writeup was true upon askingPayne whether he thought it was right to take the companytime, Payne informed him it wasn't but felt it was too stiffa reprimand for a first offense. Stephan agreed andchanged it to an oral warning. Stephan testified the onlyreason the reprimand was given was because Payne hadinterfered with Mooneyhan and stated it was a plant rulenot to interfere with other workers when they were goinginto the plant to work.According to Payne the only other employee he had ob-served remaining in the plant after shift change besidesJudyStenson29 occurred on August 14 and involved H. D.Grisham and Donald Brown. Payne stated on that date ashe was leaving he observed Grisham walk up to Brown bythe foreman's office and appeared to be leaning up againsta forklift as he left. Payne who neither overheard their con-versation or saw Grisham's timecard stated after being toldby another employee Rodney Russell that Grisham hadpunched out at 11:05, he informed Horton of the mattercomplaining that he had been written up. Horton left butlater returned and again asked what time Grisham hadpunched out. Payne stated upon telling Horton that Rus-sell had told him 11:05 p.m. Horton's response was Gris-27 Shift Supervisor Morris statedhe had reported to Payne'ssupervisorthat he shouldhave Payne punch out and not hangaround with the opera-tors.28 The writtenreprimand dated June I1 and referring to the incidentwhich had occurred on June 10 shows it was changed to an oral warninginstead29 No dates were established when JudyStenson had remained in theplant and no evidencewas offeredto establishwhether anysupervisors hadobserved her. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDham had punched out at 11:03 30 and told Payne hethought he was just trying to start trouble and wasn't noth-ing but a damn liar and as far as he was concerned thematter was dropped.Under cross-examination, however, Payne acknowl-edged both Gnsham and Brown were shift inspectors andadmitted that shift inspectors were responsible for inform-ing eachother of problems which conversations normallyoccurred at the shift change. Payne further stated he hadprobably observed them talking about every night.H. D. Grisham an inspector on the second shift couldnot recall a particular conversation with Brown on August14,but testified he frequently had conversations withBrown, who was a third shift inspector, when the shiftchanged,concerning those matters which should be passedon. According to Grisham the companyrule is that em-ployees are supposed to leave when the buzzer sounds.Shift Supervisor Morris corroborated his testimony thatshift inspectors are responsible for relaying any informa-tion to each other about their work.Plant Manager Stephan testified an oral warning and awritten warning had been given to Carol Morris and a writ-tenwarningtoCharlesWaldron forsimilar offenses.Charles Waldron, who had never been active in the Union,stated after having received an oral warning previously hereceived a written warning on August 2 for punching outlate after his shift had ended. Respondent's records corrob-orated his testimony.D. Analysis and ConclusionsThe General Counsel contended while the Respondentdenied that the Respondent violated Section 8(a)(1) and (3)of the Act by unlawfully interrogating and threatening itsemployees with respect to their union activities; threaten-ing employees with the loss of break privileges because em-ployees had given testimony on the Board; announcingmore stringent enforcement of plant rules;and prohibitingan employee'swife from coming into the plant because ofunion activities;and discriminatorily issued a reprimand toJoseph Payne and an oral warning to Roger Davis andrefused to rescind them because of their union or concertedactivities.Section 8(a)(1) of the Act prohibits an employer frominterferingwith,restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part:"It shall be an unfair labor practice for an employer .. .by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encour-age or discourage membership in any labor organizationBased upon my findings,supra,Quality Control Supervi-sor Horton interrogated Roger Davis concerning what hethought about the Union; Plant Manager Ferguson inter-rogated Douglas Putte concerning what he thought aboutthe Union; Shift Supervisor Morris interrogated Ruth Gar-rett concerning her union activities; Shift Supervisor Mor-30 Gnsham's timecard shows he punchedout at 11.05 p.m. on August 14.ris threatened Edward Powell that if the Union came in theplant the Respondent would be harder on the employeesand would restrict their breaks; Shift Supervisor MorristhreatenedMaroon Morris and other employees presentthat if the Union was voted in, it would not get a contractand the employees would not get any more from the Com-pany than they already had and they could not get a jobanywhere in Pontotoc because they had signed the unionhandbill; and Shift Supervisor Morris threatened MaroonMorris and other employees present with the loss of breakprivileges in his office because employees had given testi-mony to an agent of theNational LaborRelations Board.31Ihereby find such conduct interfered with, restrained,and coerced those employees in the exercise of their rightsguaranteed in Section 7 of the Act and thereby violatedSection 8(a)(1) of the Act.With respect to the findings of unlawful interrogationsthe Board has held that where selected employees are ques-tioned about their union sympathies without anylegitimatereason therefor and given assurances against reprisals suchconduct by its very nature tends to inhibit employees in theexercise of their right to organize and violates Section8(a)(1) of the Act.Engineered Steel Products, Inc.,188NLRB 298 (1971)..The remainingissues arewhether the Respondent dis-criminatorily issued a reprimand to Joseph Payne and anoral warning to Roger Davis and refused to rescind thembecause of their union or concerted activities.With respect to the alleged discrimination against RogerDavis, based upon his own testimony as well as that ofPlant Superintendent Ferguson, the evidence failed to es-tablishDavis was actually issued an oral warning on thatoccasion.However, to the extent Plant SuperintendentFerguson's statements to Davis about leaving the plantwhen the buzzer rang might possibly be construed other-wise, inasmuch as such conduct admittedly engaged in byDavis was prohibited by plant rules which the evidenceestablished were enforced against other employees with noshowing of a disparity of treatment in their enforcementdirected against Davis, I find the evidence was not suffi-cient to establish such statements were made because ofany union or protected concerted activities engaged in byDavis notwithstanding Davis had been active in the unionand had previously been unlawfully interrogated by Qual-ity Control Supervisor Horton.Joseph Payne, a known union adherent, was issued areprimand following an incident where he had admittedlyremained after his shift change to talk to another employ-ee,Mooneyhan, keeping him from his work. Contrary toPayne's contention, the evidence established that plantrules not only prohibited such conduct but were enforcedagainst other employees. The evidence involving a conver-sation between Shift Inspectors H. D. Grisham and Don-31While Shift Supervisor Morris in announcing the discontinuance ofthese breaks had also mentioned employees had gone to the Board and filedcharges against things he had said,protection under the Act also coversemployees involved in the investigative stages of the Board's processes.N.L R Bv.Robert Scrivener,d/b/a A A Electric Company,405 U.S. 117(1972). Thefact their charges or testimony may be false does not constitutea valid defense for discriminating against them.SeeRichmond Home Tele-phone Company,70 NLRB 452, 455 (1947),The Kramer Company, et at,29NLRB 921, 935 (1941). PONTOTOC WIRE PRODUCTS COMPANYaid Brown,offered to show a disparity of treatment to-wards Payne,was refuted by Payne'sown admission,which was consistent with the company's practices, thatshift supervisors were responsible for conferring with oneanother at shift change about any problems.The onlyother example given by Payne, involving Judy Stenson, notonly failed to establish when such alleged incidents oc-curred but whether Respondent had observed such inci-dents.Havingfound that Payne had violated company rules byinterfering withMooneyhan while Mooneyhan was sup-posed to be working, which was the reason given to Paynefor the reprimand, and absent evidence of any disparity oftreatment directed against Payne in the enforcement ofsuch rules which the evidence established were enforcedagainst other employees,I find the evidence insufficient toestablish Payne was given such reprimand because of hisunion or protected concerted activities.IV. THE EFFECTOF THE UNFAIRLABORPRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,found to constitute unfair labor practices occurringin connection with the operations of the Respondent de-scribed in section I,above,have a close,intimate,and sub-stantial relationship to trade,traffic,and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow there-of.CONCLUSIONS OF LAW1.Pontotoc Wire Products Company is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.United Rubber,Cork,Linoleum and Plastic Workersof America,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.3.By coercively interrogating employees concerningtheir union activities and what they thought about theUnion;threatening an employee if the Union came intothe plant, Respondent would be harder on the employeesand would restrict their breaks;threatening the employeesif the Union was voted in, it would not get a contract andthe employees would not get any more from the Companythan they already had,and could not get a job anywhere inPontotoc because they had signed the union handbill; andby threatening employees with the loss of break privilegesin the office because employees had given testimony to anagent of the NationalLaborRelations Board,Respondenthas interfered with,restrained,and coerced its employeesin the exercise of their rights guaranteed in Section 7 of theAct, and has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.4.Respondent did not violate Section 8(a)(3) and (1) ofthe Actby discriminatorily issuing a reprimand to JosephPayne or an oral warning to Roger Davis and refusing torescind them,as alleged.5.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDY285Having found that the Respondent has engaged in cer-tain unfairlabor practices within themeaning of Section8(a)(1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER32Respondent, Pontotoc Wire Products Company, Ponto-toc,Mississippi,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its employ-ees by coercively interrogating employees concerning theirunion activities and what they think about the Union;threatening employees if the Union comes into the plantRespondent would be harder on the employees and wouldrestrict their breaks; threatening employees if the Union isvoted in, it would not get a contract and the employeeswould not get any more from the Company than they al-ready have; threatening employees they can not get a jobanywhere in Pontotoc because they signed union hand-bills; and threatening employees with the loss of break pe-riods in the office because they give testimony to an agentof the National Labor Relations Board.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist the Unit-ed Rubber, Cork, Linoleum and Plastic Workers of Ameri-ca,AFL-CIO, or any other labor organization to bargaincollectively through representatives of their own choosingor to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the National Labor RelationsAct, as amended, or to refrain from any or such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post at its place of business located at Pontotoc,Mississippi, copies of the notice attached hereto marked"Appendix." 33 Copies of said notices, on forms providedby the Regional Director for Region 26, shall, after beingduly signed by an authorized representative of the Respon-dent, be posted immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-32 In the event no exceptions are filed asprovided bySec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein, shall,asprovided inSec.102.48 of the Rules and Regulations, be adoptedby theBoard andbecome its findings,conclusions, and Order,and all objections thereto shallbe deemed waived for all purposes33 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNationalLaborRelations Board " 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees are customarily posted.Respondent shall take rea-ing, within 20 days from the date of this Order, what stepssonable steps to insure that said notices are not altered,have been taken to comply herewith.defaced, or covered by any other material.IT is FURTHER ORDERED that the consolidated complaint be(b)Notify the Regional Director for Region 26, in writ-and hereby is dismissed insofar as it alleged unfair laborpractices not specifically found herein.